Casey, Oh. J.,
delivered the opinion of the court:
In 1869 Horace B. Tebbetts, who was a northern man, and always resided in the North till then, owned one or more cotton plantations in the South, in the State of Louisiana. And in that year he went South and took up his residence on one of his plantations. He continued to reside there until 1863, when the Union forces penetrated into that part of the South, when he removed with'his family to New York City,- and he did not return South during the rebellion. The evidence of the capture, by the Army, of ninety-two bales from the plantations of the claimant, is.distinctly proved; it was shipped to Colonel Eddy, United States quartermaster at Memphis, Tennessee, was there sold by him, and the proceeds accounted for .by him in his curreht accounts as quartermaster.
The loyalty of Horace B. Tebbetts is abundantly sustained, by witnesses of the highest character and credibility, both while living North and South, and during the entire period' bf the war. The capture and ownership of the ninety-two bales' is fully proved, and we are satisfied that the proceeds are in the Treasury; and that the proofs in the case fulfill all the conditions prescribed by the act of Congress to entitle the claimant to recover.
No assignment or transfer to John C.-Tebbetts is shown or proved in this record.' The suit "is brought and the petition was sworn to by Horace B. Tebbetts, and in that he alleges an assignment of the claim to John 0. Tebbetts, and that the suit is prosecuted for his use. The loyalty of John C. Tebbetts is clearly established, and we can see nothing in the way of the claimant’s recovery. The net proceeds of the cotton sold by Colonel Eddy at Memphis were $216 14 per bale, and the ninety-two bales of the claimant therefore amounted to the sum of $19,884 88, and for this a judgment is to be rendered in his favor.